Exhibit 10.43
KEYCORP
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
FOR KEY EXECUTIVES
Effective July 1, 1990
Restated August 16, 1990

 



--------------------------------------------------------------------------------



 



KEYCORP
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
FOR KEY EXECUTIVES
RESTATED AUGUST 16, 1990
PREAMBLE
     The purpose of this Supplemental Retirement Benefit Plan for Key Executives
is to provide certain employees with supplemental retirement benefits. It is
intended that this Plan will aid in attracting and retaining employees of
exceptional ability by providing them with this benefit. This Plan is effective
on July 1, 1990.
ARTICLE I
DEFINITIONS
     For the purposes herein, the following terms shall have the meaning
indicated:
     1.1 Board. “Board” shall mean the Board of Directors of KeyCorp as from
time to time constituted.
     1.2 Credited Service. “Credited Service” shall mean the same period of time
as constitutes Credited Service for that Participant under the Pension Plan
except that:
     (a) It shall not be subject to a thirty-five (35) year maximum, and
     (b) It shall continue to accrue during periods of total and permanent
disability to the extent provided by Article VI hereof.
     1.3 Effective Date. “Effective Date” shall mean July 1, 1990.
     1.4 Employee. “Employee” shall mean any person regularly employed by the
Employer, including officers, but not including directors unless a director is
also an
Page 1 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



officer or employee of the Employer, nor attorneys or other persons doing
independent professional work who are retained by the Employer.
     1.5 Employer. “Employer” shall mean KeyCorp and all of its wholly-owned
subsidiaries, each with respect to its own Employees.
     1.6 Final Average Salary. “Final Average Salary” shall mean the average of
the annual Salary of a Participant for the highest three (3) calendar years out
of the last five (5) calendar years preceding the Participant’s termination of
employment; if the Participant has less than three (3) years of employment, the
average shall be for all of the Participant’s years of employment. If the
Participant is not compensated for all or a part of a year in such period
because of an absence, the number of complete months in which the Participant
received no compensation during such year shall be disregarded in determining
Final Average Salary.
     1.7 Incentive Compensation. “Incentive Compensation” shall mean amounts
payable to a participant under the KeyCorp Executive Incentive Compensation
Plan.
     1.8 Participant. “Participant” shall mean an employee entitled to
participate in this Plan in accordance with Article II hereof.
     1.9 Pension Plan. “Pension Plan” shall mean the KeyCorp Pension Plan as
amended from time to time.
     1.10 Plan. “Plan” shall mean the KeyCorp Supplemental Retirement Benefit
Plan for Key Executives as contained herein or as amended from time to time.
     1.11 Plan Year. “Plan Year” shall mean the calendar year.
Page 2 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



     1.12 Salary. “Salary” shall mean the base salary and Incentive Compensation
of an Employee exclusive of bonuses, overtime pay and other extra compensation.
For this purpose, the basic salary of an Employee shall include:
     (a) Amounts that are the subject of a deferred compensation agreement
between the Employee and the Employer;
     (b) Amounts that are the subject of a Salary Reduction Agreement within the
meaning of the KeyCorp Profit Sharing Plus Plan; and
     (c) Amounts that are the subject of a salary reduction arrangement between
the Employee and the Employer in accordance with the Internal Revenue Code
Section 125.
     1.13 Service. “Service” shall mean the same period of time as constitutes
Service for that Participant under the Pension Plan.
Page 3 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



ARTICLE II

PARTICIPATION
     2.1 General Rules. Participation shall be limited to Participants of the
KeyCorp Supplemental Retirement Benefit Plan for Key Executives who are
designated as Participants of this Plan by the Board. A Participant in this Plan
shall not also be a Participant in the KeyCorp Supplemental Retirement Benefit
Plan.
     2.2 Reemployment of Participant. A Participant who has terminated his
employment and subsequently is reemployed shall become a Participant immediately
upon his reemployment provided that the Board again designates him for
participation in the Plan.
     2.3 Prospective Changes in Participation Requirements. The Employer, in its
sole discretion, reserves the right to alter the requirements for participation
in Section 2.1 at any time and from time to time; provided, however, that any
such change shall not cause any Employee who became a Plan Participant hereunder
prior to the effective date of such change to become ineligible hereunder by
virtue of such change.
     2.4 Vesting. A Participant shall be one-hundred percent (100%) vested in
benefits under this Plan upon completion of five (5) years of Credited Service.
Page 4 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



ARTICLE III

RETIREMENT CONDITIONS
     3.1 Normal Retirement. Except as may be provided in an applicable Appendix
to the Plan, the Normal Retirement Date of a Participant shall be the earliest
of:
     (a) The first day of the month coinciding with or next following the date
he attains the age of sixty-five (65); or
     (b) The first day of the month coinciding with or next following the date
that the Participant both attains the age of sixty-two (62) and completes
fifteen (15) years of Credited Service.
     3.2 Delayed Retirement Date. A Participant may continue in the employment
of the Employer beyond his Normal Retirement Date, but, to the extent permitted
by applicable law, he may continue in the employment of the Employer beyond his
seventieth (70th) birthday only if agreed to by the Employer. To the extent
permitted by applicable law, a Participant continuing in employment beyond his
seventieth (70th) birthday shall retire from the employment of the Employer on
the first day of the month coinciding with or next following the end of the last
approved period of employment.
     3.3 Early Retirement Date. A Participant may retire from employment of the
Employer prior to his Normal Retirement Date, on the first day of any month
coinciding with or following the date on which he has either attained the age of
sixty (60), or both attained the age of fifty (50) and completed at least
fifteen (15) years of Credited Service.
Page 5 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



ARTICLE IV

RETIREMENT ALLOWANCES
     4.1 Normal Retirement Allowance. A Participant shall, upon retirement at
his Normal Retirement Date, receive a monthly retirement allowance which shall
commence on such retirement date and shall be payable in the form and over such
duration as elected by the Participant. The amount of each such retirement
allowance shall be equal to (a) plus (b) minus (c) as follows:
     (a) One-twelfth (1/12th) of seventy-five percent (75%) of his Final Average
Salary reduced by two (2) percentage points for the number of years by which the
Participant’s total years of Credited Service at his Normal Retirement Date is
less than twenty-five (25) years (rounded down to the nearest whole year),
multiplied by a fraction, the numerator of which is the Participant’s years of
Credited Service earned prior to January 1, 1988, and the denominator of which
is the Participant’s total years of Credited Service at his Normal Retirement
Date.
     (b) One-twelfth (1/12th) of sixty-five percent (65%) of his Final Average
Salary reduced by 2.6 percentage points for the number of years by which the
Participant’s total years of Credited Service at his Normal Retirement Date is
less than twenty-five (25) years (rounded down to nearest whole year),
multiplied by a fraction, the numerator of which is the Participant’s years of
Credited Service earned after December 31, 1987, and the denominator of which is
the Participant’s total Years of Credited Service at his Normal Retirement Date.
     (c) The sum of:
     (i) His monthly retirement benefit under the Pension Plan determined at his
Normal Retirement Date; and
Page 6 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



     (ii) His monthly Primary Social Security Benefit as defined in the Pension
Plan.
     4.2 Delayed Retirement Allowance. Upon retirement after his Normal
Retirement Date, a Participant shall receive a monthly allowance which shall
commence on the first day of the month coincident with or next following the
date of such retirement and shall be payable in the form and over such duration
as elected by the Participant pursuant to Section 4.5. The amount of each such
monthly retirement allowance shall be computed in the same manner as the Normal
Retirement Allowance except that Final Average Salary and Credited Service will
be determined as of the Delayed Retirement date.
     4.3 Early Retirement Allowance. Upon retirement at his Early Retirement
Date, a Participant shall receive a monthly retirement allowance, which shall
commence on the first day of any month coinciding with or preceding his Normal
Retirement Date and shall be payable in the form and over such duration as
elected by the Participant pursuant to Section 4.5. The amount of each such
monthly retirement allowance shall be equal to the product of items (a), (b) and
(c) below:
     (a) A monthly retirement allowance determined in the same manner as for
retirement at his Normal Retirement Date except that:
     (i) Credited Service shall be determined as if the Participant had in fact
continued in active employment until his Normal Retirement Date; and
     (ii) Final Average Salary shall be determined as of the date of his actual
retirement.
Page 7 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



     (b) The ratio that the Participant’s Credited Service to the date of his
actual retirement bears to the Credited Service that he would have had if he had
continued in employment until his Normal Retirement Date. For this purpose, the
Normal Retirement Date of a Participant shall be the earliest date on which the
Participant could have retired under Section 3.1.
     (c) Actuarial reduction factors which take into account the commencement of
benefits prior to a Participant’s Normal Retirement Date. Such actuarial
reduction factors shall be the same factors as are then applicable under the
Pension Plan with respect to the commencement of benefits before a Participant’s
Normal Retirement Date under the Pension Plan.
     4.4 Vested Termination Allowance. A vested Participant, who terminates
before his Early Retirement Date, shall receive a monthly retirement allowance,
which shall commence on the first day of the month coinciding with or next
following his sixty-fifth (65th) birthday and shall be payable in the form and
over such duration as elected by the Participant pursuant to Section 4.5. The
amount of each such monthly retirement allowance shall be equal to the product
of items (a) and (b) below:
     (a) A monthly retirement allowance determined in the same manner as for
retirement at his Normal Retirement Date except that:
     (i) Credited Service shall be determined as if the Participant had in fact
continued in active employment until his sixty-fifth (65th) birthday; and
     (ii) Final Average Salary shall be determined as of the date of his actual
retirement.
Page 8 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



     (b) The ratio that the Participant’s Credited Service to the date of his
actual retirement bears to the Credited Service that he would have had if he had
continued in employment until his sixty-fifth (65th) birthday.
     4.5 Optional Methods of Retirement Payments. The benefits hereunder shall
be paid in accordance with the optional method of retirement payment that has
been elected by the Participant at the time of initial Plan participation. The
Participant may elect one of the following payment forms:
     (a) Joint and fifty percent (50%) survivor benefit.
     (b) Joint and one hundred percent (100%) survivor benefit.
     (c) Ten (10) year certain and life.
     (d) Fifteen (15) year certain and life.
     (e) Single life annuity.
The same actuarial reduction factors and method of calculating actuarial
equivalence under the Pension Plan shall be applicable under this Plan. Any such
optional method of retirement payment shall be the actuarial equivalent of the
actual dollar amount of lifetime retirement allowance otherwise payable from
this Plan after adjustment for the benefit payable from the Pension Plan and the
Primary Social Security Benefit.
     4.6 Special Rules With Regard to Calculation of Retirement Allowances. The
following special rules shall be applicable with regard to the calculation of
retirement allowances under the Plan:
     (a) A Participant’s monthly retirement benefit under the Pension Plan shall
mean the benefit to which the Participant is or, upon proper application, would
be, entitled under the Pension Plan. For this purpose, the benefit to which
Page 9 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



the Participant would be entitled under the Pension Plan is the benefit which he
could receive if he elected to commence payments at the earliest time available
under the Pension Plan, notwithstanding when he actually elects to have benefits
commence.
     (b) The Participant’s Primary Social Security Benefit shall mean the
Primary Social Security Benefit payable, if proper application were made, when
the Participant retires under this Plan.
     If a Participant is not eligible for such Primary Social Security Benefit
upon his retirement under this Plan, and upon proper application would not be so
entitled, then no Primary Social Security Benefit shall be taken into account
under Section 4.1 until the earliest date at which he is eligible to receive
such benefits if proper application were made. In such an event, the Primary
Social Security Benefit to which such Participant is or, upon proper
application, would be entitled at such earliest date shall be taken into account
under Section 4.1 in calculating his benefits under this Plan from and after
such date. Once such Primary Social Security Benefits are taken into account
under Section 4.1, any subsequent change in the Participant’s Primary Social
Security Benefits (whether such change is the result of applying a
cost-of-living increase, or recomputing the benefit based upon more recent
compensation or otherwise) shall be disregarded.
     (c) If a Participant is not a participant in the Pension Plan, his benefit
will be determined without reference to the amount of his benefit under the
Pension Plan specified in Section 4.1; provided, however, that if such
Participant
Page 10 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



is a participant in a defined benefit pension plan qualified under Internal
Revenue Code Section 401(a), maintained by the Employer or any subsidiary
thereof, other than the Pension Plan, then the benefit payable to such
Participant under such other plan, determined in accordance with subsection
(a) above, shall be applied in lieu of the amount of his benefit under the
Pension Plan specified in Section 4.1.
     (d) If a Participant is entitled to receive a benefit from the Pension Plan
and also from another defined benefit pension plan qualified under Internal
Revenue Code Section 401(a), maintained by the Employer or any subsidiary
thereof, then the amount payable from such other plan, determined in accordance
with subsection (a) above, shall be added to the amount of his benefit under the
Pension Plan taken into account in accordance with Section 4.1.
     (e) Specific exceptions to the provisions of the Plan related to the
calculation of Retirement Allowances shall be governed by the Appendices which
are incorporated as part of this Plan.
ARTICLE V

DEATH BENEFITS
     5.1 Death Prior to Retirement.
     (a) If a Participant dies in active employment and prior to becoming
eligible for either an Early Retirement Allowance or a Normal Retirement
Allowance hereunder, no death benefit shall be payable from this Plan.
Page 11 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



     (b) If a Participant dies in active employment but after becoming eligible
for either an Early Retirement Allowance or a Normal Retirement Allowance, and
is survived by his spouse, a monthly retirement allowance shall be paid to his
surviving spouse commencing on the first day of the month coincident with or
next following his date of death and continuing on the first day of each month
thereafter during his spouse’s lifetime. Each such monthly retirement allowance
shall equal seventy-five percent (75%) of the monthly retirement allowance to
which the Participant would have been entitled had he retired on this date of
death.
     For the purpose of calculating this death benefit only, the following
special rules apply with respect to the calculation of the Primary Social
Security Benefit which the Participant would have been entitled to receive:
     (i) If both the Participant had attained his sixty-second (62nd) birthday
and his spouse had attained her sixtieth (60th) birthday on the Participant’s
date of death, then the Primary Social Security Benefit to which the Participant
would have been entitled had he retired on his date of death instead of dying
and then commenced receiving Social Security benefits will be applied.
     (ii) In all other cases, the Primary Social Security Benefit shall be
deemed to be zero.
     5.2 Death After Commencement of Retirement Allowance. Except as provided in
Section 4.5, all rights to any benefits under the Plan will cease upon the death
of any Participant for whom retirement allowances have commenced.
Page 12 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



ARTICLE VI

DISABILITY BENEFITS
     6.1 Total and Permanent Disability Defined. Total and permanent disability
shall mean such disability as, after the expiration of the waiting period
provided by law, will entitle the Participant to receive disability benefit
payments in accordance with Title II of the United States Social Security Act.
     6.2 Termination Prior to Ten Years of Credited Service. A Participant who
terminates his employment with the Employer because of total and permanent
disability and who has completed less than ten (10) years of Credited Service at
such time shall not thereby be entitled to any benefits from the Plan.
     6.3 Termination After Ten Years of Credited Service. A Participant who
terminates his employment with the Employer because of total and permanent
disability and who has completed ten (10) or more years of Credited Service
shall be subject to whichever of the following subsections shall be applicable:
     (a) If he shall (after the applicable statutory waiting period) be
continuously disabled and entitled to Social Security disability benefits until
his attainment of age sixty-five (65), then he shall receive a monthly
retirement allowance from this Plan commencing upon the first day of the month
coincident with or next following the attainment of his sixty-fifth (65th)
birthday and payable on the first day of each month thereafter for his remaining
lifetime. Such monthly retirement allowance shall be determined in the same
manner as for retirement at his Normal Retirement Date, except that:
Page 13 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



     (i) Credited Service shall be determined as if the Participant had in fact
continued in active employment until his sixty-fifth (65th) birthday, and
     (ii) Final Average Salary shall be determined as of the date of his actual
termination of employment due to disability.
     (b) If he shall (after the applicable statutory waiting period) not be
continually disabled and entitled to Social Security disability benefits until
his attainment of age sixty-five (65), he shall not be entitled to a disability
benefit from this Plan, but shall be subject to the provisions of Section 6.4
hereof.
     6.4 Recovery From Disability Prior to Normal Retirement Date. If a
Participant who became totally and permanently disabled thereafter recovers from
such disability prior to attaining age sixty-five (65) (as evidenced solely by
the fact that he is no longer eligible for Social Security disability benefits),
then his benefits from this Plan shall be determined as follows:
     (a) If he returns to employment with the Employer upon such recovery, then
he shall not be entitled to any disability benefits in accordance with this
Article VI. For the purpose of determining his entitlement to, and amount of,
benefits under any other provision of this Plan, however, his period of Credited
Service and Service shall include the period during which he was totally and
permanently disabled.
     (b) If he fails to return to employment with the Employer upon such
recovery, then he shall not be entitled to any disability benefits in accordance
with this Article VI. This shall not, however, deprive him of the benefits if
any, to
Page 14 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



which he is otherwise entitled under this Plan based upon his age, Credited
Service, Service and Final Average Salary, as of his termination of employment
due to disability.
ARTICLE VII

ADMINISTRATION
     7.1 Contributions by Participants. No contributions by Participants shall
be required or permitted under this Plan.
     7.2 Contributions by Employer.
     (a) This Plan is intended to be an unfunded plan maintained primarily to
provide deferred compensation
     (b) The Employer shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, the Employer may establish one or
more trusts, with such trusts as the Employer may approve for the purpose of
providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligations of, and shall be paid by, the Employer. Employer’s obligation
under the Plan shall be that of an unfunded and unsecured promise of Employer to
pay money in the future.
     7.3 Designation and Duties of Administrator. The Board shall designate the
administrator of this Plan who shall administer this Plan and who shall serve
until the
Page 15 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



Board designates another administrator. All decisions of such administrator with
respect to the administration of this Plan shall be final and binding upon the
Employer, the Participants and all other parties hereto.
     7.4 Amendment. The Board shall have the right at any time, and from time to
time, to amend, in whole or in part, any or all of the provisions of this Plan.
However, no such amendment shall reduce or eliminate any benefit to which the
Participant would then be entitled to receive (based upon his age, Credited
Service, Service and Final Average Salary as of the date of such amendment) as
of the date of such amendment.
     7.5 Plan Termination. The Board shall have the right at any time to
terminate this Plan. However, no such termination shall reduce or eliminate any
benefit to which the Participant would then be entitled to receive (based upon
his age, Credited Service, Service and Final Average Salary as of the date of
such termination) as of the date of such termination.
Page 16 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



ARTICLE VIII

CLAIMS PROCEDURES
     8.1 Claim. The Committee shall establish rules and procedures to be
followed by Participants and Beneficiaries in (a) filing claims for benefits,
and (b) for furnishing and verifying proofs necessary to establish the right to
benefits in accordance with the Plan, consistent with the remainder of this
Article. Such rules and procedures shall require that claims and proofs be made
in writing and directed to the Committee.
     8.2 Review of Claim. The Committee shall review all claims for benefits.
Upon receipt by the Committee of such a claim, it shall determine all facts
which are necessary to establish the right of the claimant to benefits under the
provisions of the Plan and the amount thereof as herein provided within ninety
(90) days of receipt of such claim. If prior to the expiration of the initial
ninety (90) day period, the Committee determines additional time is needed to
come to a determination on the claim, the Committee shall provide written
notices to the Participant, Beneficiary or other claimant of the need for the
extension, not to exceed a total of one hundred eighty (180) days from the date
the application was received.
     8.3 Notice of Denial of Claim. In the event that any Participant,
Beneficiary or other claimant claims to be entitled to a benefit under the Plan,
and the Committee determines that such claim should be denied in whole or in
part, the Committee shall, in writing, notify such claimant that the claim has
been denied, in whole or in part, setting forth the specific reasons for such
denial. Such notification shall be written in a manner reasonably expected to be
understood by such claimant and shall refer to the specific
Page 17 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



sections of the Plan relied on, shall describe any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and where appropriate, shall
include an explanation of how the claimant can obtain reconsideration of such
denial.
     8.4 Reconsideration of Denied Claim.
     (a) Within sixty (60) days after receipt of the notice of the denial of a
claim, such claimant or duly authorized representative may request, by mailing
or delivery of such written notice to the Committee, a reconsideration by the
Committee of the decision denying the claim. If the claimant or duly authorized
representative fails to request such a reconsideration within such sixty
(60) days period, it shall be conclusively determined for all purposes of this
Plan that the denial of such claim by the Committee is correct. If such claimant
or duly authorized representative requests a reconsideration within such sixty
(60) day period, the claimant or duly authorized representative shall have
thirty (30) days after filing a request for reconsideration to submit additional
written material in support of the claim, review pertinent documents, and submit
issues and comments in writing.
     (b) After such reconsideration request, the Committee shall determine
within sixty (60) days of receipt of the claimant’s request for reconsideration
whether such denial of the claim was correct and shall notify such claimant in
writing of its determination. The written notice of decision shall be in writing
and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent
Page 18 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



Plan provisions on which the decision is based. In the event of special
circumstances determined by the Committee, the time for the Committee to make a
decision may be extended by additional sixty (60) days upon written notice to
the claimant prior to the commencement of the extension. If such determination
is favorable to the claimant, it shall be binding and conclusive. If such
determination is adverse to such claimant, it shall be binding and conclusive
unless the claimant or duly authorized representative notifies the Committee
within ninety (90) days after the mailing or delivery to the claimant by the
Committee of its determination that claimant intends to institute legal
proceedings challenging the determination of the Committee and actually
institutes such legal proceedings within one hundred eighty (180) days after
such mailing or delivery.
     8.5 Employer to Supply Information. To enable the Committee to perform its
functions, the Employer shall supply full and timely information to the
Committee of all matters relating to the retirement, death or other cause for
termination of service of all Participants, and such other pertinent facts as
the Committee may require.
ARTICLE IX

MISCELLANEOUS
     9.1 Headings and Subheadings. The headings and subheadings in the Plan have
been inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.
     9.2 Gender and Number. Whenever any words are used herein in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and whenever any words are
Page 19 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



used herein in the singular form they shall be construed as though they were
also used in plural form in all cases where they would so apply.
     9.3 Construction of Plan. This Plan shall be construed according to the
laws of the State of New York and all provisions hereof shall be administered
according to the laws of such State.
     9.4 Employee’s Rights. Neither the establishment of this Plan, nor any
modification thereof, nor the payment of any benefits, shall be construed as
giving to an Employee or other person, any legal or equitable right against the
Employer, or any officer or Employee thereof, except as herein provided. Under
no circumstances shall the terms of employment of an Employee be modified or in
any way affected hereby.
     9.5 Vested Interest. No Plan Participant or other Employee shall have a
vested interest with respect to this Plan except as specifically provided
herein.
     9.6 Receipt or Release. Any payment to an Employee, contingent annuitant,
beneficiary, or to their legal representatives, in accordance with the
provisions of the Plan, shall to the extent thereof be in full satisfaction of
all claims hereunder against the Employer, who may require such Employee,
contingent annuitant, beneficiary or legal representative, as a condition
precedent to such payment, to execute a receipt and release therefor in such
form as shall be determined by the Employer.
     9.7 Spendthrift Clause. Except insofar as may be contrary to any applicable
law, no payment of any benefit under the Plan shall be assignable and no such
payment or contribution shall be subject to the claims of any creditor.
     9.8 Facility of Payments. If any Employee, contingent annuitant or
beneficiary is a minor or is, in the judgment of the administrator, otherwise
legally incapable of
Page 20 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



personally receiving and giving a valid receipt for any payment due him under
the Plan, the administrator may, unless and until claim shall have been made by
a duly appointed guardian or legal representative of such person, make such
payment or any part thereof to such person’s spouse, child, parent, brother or
sister, or other person deemed by the administrator to have incurred expense for
or assumed responsibility for the expense of such person. Any payment so made
shall be in complete discharge of any liability under the Plan for such payment.
     9.9 Delegation of Authority by the Employer. Whenever the Employer, under
the terms of this Agreement, is permitted or required to do or perform any act
or matter or thing, it shall be done and performed by any officer thereunto duly
authorized by its Board of Directors.
     IN WITNESS WHEREOF, KEYCORP has caused its corporate seal to be affixed
hereto and these presents to be executed by its duly authorized corporate
officers, this ___ day of                                         , 199_, to be
effective as of July 1, 1990.

                  (Seal)       KEYCORP    
 
               
ATTEST
               
 
               
 
      By:        
 
Secretary
         
 
   

     IN WITNESS WHEREOF, KEYCORP has caused its corporate seal to be affixed
hereto and these presents to be executed by its duly authorized corporate
officers, this ___ day of                                         , 1990, to be
effective as of July 1, 1990.
Page 21 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



                  (Seal)       KEYCORP    
 
               
ATTEST
               
 
               
 
      By:        
 
Secretary
         
 
President    

Page 22 — SUPPLEMENTAL RETIREMENT BENEFIT PLAN FOR KEY EXECUTIVES

 



--------------------------------------------------------------------------------



 



APPENDIX A
Special Provisions Applicable to Employees of Key Pacific Bancorporation and its
Subsidiaries.

1.   Service and Credited Service (Plan Reference: Section I).       For the
purpose of determining the benefit payable to any Participant listed below, the
Service and Credit Service of such a Participant shall be determined as if the
Employer of each such Participant had been an Employer under the Pension Plan
throughout the period that the Participant was in the employ of such Employer.  
    Thaddeus R. Winnowski
William H. Stevens

23



--------------------------------------------------------------------------------



 



APPENDIX B
Special Provisions Applicable to Employees of National Commercial Bank and Trust
Company.

1.   Normal Retirement (Plan Reference: Section 3.01).       The Normal
Retirement Date of Participants who were members of the Retirement System of the
national Commercial Bank and Trust Company on January 1, 1951, shall be the
first day of the month coinciding with or next following the date that the
Participant attains the age of sixty (60).

24



--------------------------------------------------------------------------------



 



APPENDIX C
Special Provisions Applicable to Hans F. Horjo.

1.   Credited Service (Plan Reference: Section 1.02).       For purposes of
determining Mr. Horjo’s Credited Service under the Plan, Mr. Horjo will be
deemed to have commenced employment on July 1, 1976.

25



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
PREAMBLE
    1  
 
       
ARTICLE I DEFINITIONS
    1  
 
       
1.1 Board
    1  
1.2 Credited Service
    1  
1.3 Effective Date
    1  
1.4 Employee
    1  
1.5 Employer
    2  
1.6 Final Average Salary
    2  
1.7 Incentive Compensation
    2  
1.8 Participant
    2  
1.9 Pension Plan
    2  
1.10 Plan
    2  
1.11 Plan Year
    2  
1.12 Salary
    3  
1.13 Service
    3  
 
       
ARTICLE II PARTICIPATION
    4  
 
       
2.1 General Rule
    4  
2.2 Reemployment of Participant
    4  
2.3 Prospective Changes in Participation Requirements
    4  
2.4 Vesting
    4  
 
       
ARTICLE III RETIREMENT CONDITIONS
    5  
 
       
3.1 Normal Retirement
    5  
3.2 Delayed Retirement Date
    5  
3.3 Early Retirement Date
    5  

i



--------------------------------------------------------------------------------



 



              PAGE  
ARTICLE IV RETIREMENT ALLOWANCES
    5  
 
       
4.1 Normal Retirement Allowance
    6  
4.2 Delayed Retirement Allowance
    7  
4.3 Early Retirement Allowance
    7  
4.4 Vested Termination Allowance
    8  
4.5 Optional Methods of Retirement Payments
    9  
4.6 Special Rules With Regard to Calculation of Retirement Allowances
    9  
 
       
ARTICLE V DEATH BENEFITS
    11  
 
       
5.1 Death Prior to Retirement
    11  
5.2 Death After Commencement of Retirement Allowance
    12  
 
       
ARTICLE VI DISABILITY BENEFITS
    13  
 
       
6.1 Total and Permanent Disability Defined
    13  
6.2 Termination Prior to Ten Years of Credited Service
    13  
6.3 Termination After Ten Years of Credited Service
    13  
6.4 Recovery From Disability Prior to Normal Retirement Date
    14  
 
       
ARTICLE VII ADMINISTRATION
    15  
 
       
7.1 Contributions by Participants
    15  
7.2 Contributions by Employer
    15  
7.3 Designation and Duties of Administrator
    15  
7.4 Amendment
    16  
7.5 Plan Termination
    16  

ii



--------------------------------------------------------------------------------



 



              PAGE  
ARTICLE VIII CLAIMS PROCEDURE
    17  
 
       
8.1 Claim
    17  
8.2 Review of Claim
    17  
8.3 Notice of Denial of Claim
    17  
8.4 Reconsideration of Denied Claim
    18  
8.5 Employer to Supply Information
    19  
 
       
ARTICLE IX MISCELLANEOUS
    19  
 
       
9.1 Headings and Subheadings
    19  
9.2 Gender and Number
    19  
9.3 Construction of Plan
    20  
9.4 Employee’s Rights
    20  
9.5 Vested Interest
    20  
9.6 Receipt or Release
    20  
9.7 Spendthrift Clause
    20  
9.8 Facility of Payments
    20  
9.9 Delegation of Authority by the Employer
    21  
 
       
APPENDIX A
       
 
       
APPENDIX B
       
 
       
APPENDIX C
       

iii